DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Miscellaneous
The Applicant has cancelled claim 14; therefore only claims 1-13 and 15-17 remain for this Office Action.

Allowable Subject Matter
Claims 1-13 and 15-17 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna structure, comprising: a feeding radiation element, having a feeding point; a first radiation element, coupled to a first connection point on the feeding radiation element, wherein the first radiation element comprises a bending portion; a second radiation element, coupled to a second connection point on the feeding radiation element, and disposed adjacent to the bending portion, wherein the second radiation element is not parallel to the first radiation element; and a third radiation element, having a grounding point, and coupled to a third connection point on the feeding radiation element, wherein the third radiation element comprises a first protruding portion and a second protruding portion, and the first protruding portion and the second protruding portion extend in different directions, wherein the antenna structure covers a first frequency band and a second frequency band; wherein a first resonant path is formed from the feeding point through the first connection point to an open end of the first radiation element, and a length of the first resonant path is substantially equal to 0.25 wavelength of the first frequency band, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-13 and 15-17 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844